MEMORANDUM ***
Jun Fang Lin and his wife, Guizhen Zhou, natives and citizens of China, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
The BIA based its denial on the finding that inconsistencies in Lin’s testimony and asylum declaration were central to Lin’s claim of persecution. Lin neither challenged the BIA’s adverse credibility determination, nor addressed his eligibility for CAT in his opening brief. Accordingly, he has waived review of any issues relating to the denial of his request for asylum, withholding of removal and CAT. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.